UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7626


BRIAN KEITH NESBITT,

                Petitioner - Appellant,

          v.

WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:13-cv-02602-RMG)


Submitted:   March 16, 2015                 Decided:   April 1, 2015


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Brian Keith Nesbitt, Appellant Pro Se.    Donald John Zelenka,
Senior   Assistant Attorney  General,  Kaycie   Smith Timmons,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brian Keith Nesbitt, a South Carolina prisoner, seeks to

appeal    the   district   court’s   order    adopting     the   magistrate

judge’s   recommendation    and   denying    relief   on   his   28   U.S.C.

§ 2254 (2012) petition.      Parties in a civil action in which the

United States is not a party have thirty days following entry of

the judgment in which to file a notice of appeal.            Fed. R. App.

P. 4(a)(1)(A).     “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”           Bowles v. Russell,

551 U.S. 205, 214 (2007).

     Because Nesbitt is incarcerated, the notice of appeal is

considered filed on the date it was properly delivered to prison

officials for mailing to the court.           Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).            The record does not

conclusively reveal when Nesbitt delivered the notice of appeal

to prison officials for mailing.         Accordingly, although we grant

Nesbitt’s motion to amend his informal brief, we remand the case

for the limited purpose of allowing the district court to obtain

this information from the parties and to determine whether the

filing was timely under Fed. R. App. P. 4(c)(1) and Houston v.

Lack.     The record, as supplemented, will then be returned to

this court for further consideration.

                                                                  REMANDED



                                     3